DETAILED ACTION
The instant application having Application No. 16/726,525 filed on 12/24/2019 is presented for examination by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 24, 2019, June 18, 2020, September 22, 2020 and January 20, 2021 have been placed in record and considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Allowable Subject Matters
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (ii) the pending claim rejection and/or claim objections are overcome. Claims 5, 11 and 17 are also objected since they depend claims 4, 10 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 12-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al. (Pub # US 2010/0278111 A1 hereinafter Kashima) in view of ERICSSON: "Text proposal for MAC sub-header format", 3GPP DRAFT; R2-1707115 - TEXT PROPOSAL FOR MAC SUB-HEADER FORMAT, 3RD GENERATION PARTNERSHIP (3GPP), MOBILE COMPETENCE CENTRE; June 2017, hereinafter NPL).
Regarding claim 1, Kashima teaches “a data transmission method, comprising: receiving, by a receiving end, a data packet from a transmitting end, wherein the data packet comprises a medium access control layer (MAC) protocol data unit (PDU),” as [(Para. 0037), eNB 103 (of FIG. 1), for example, generates via the packet generator 107 a packet that includes a data unit (e.g., MAC PDU) for transmission to the UE 101].
However, Kashima does not specifically disclose the MAC PDU comprises multiple MAC subPDUs, and at least one MAC subPDU of the multiple MAC subPDUs comprises a MAC sub-
In an analogous art, NPL teaches “the MAC PDU comprises multiple MAC subPDUs,” as [(Chapter 3.1.1, page 1), A MAC PDU consists of one or more MAC sub-PDUs] “and at least one MAC subPDU of the multiple MAC subPDUs comprises a MAC sub-header;” [(Chapter 3.1.1, page 1), Each MAC sub-PDU consists of one of the following: - A MAC subheader…] “wherein the MAC sub-header comprises a first information field,” [(Chapter 3.1.2, Page 4), “F: The Format field] “and the first information field is configured to indicate whether the MAC sub-header comprises a length indication L field” [(Chapter 3.1.2, Page 4), “F: The Format field indicates the size of the Length field. There is one F field per MAC subheader except for subheaders corresponding to fixed-sized MAC CEs. The size of the F field is 2-bits. The values of F-field are shown in table 6.2.1-1”, Table 6.2.1-1: in said table the value 0 of the F field means that No L-field is present in the MAC sub-header].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL’s teaching into Kashima’s teaching. The motivation for making the above modification would be to achieved flexibility of a MAC subheader format in order to improve efficiency of data processing [NPL: Pages 1-4].
Regarding claim 2, the combination of Kashima and NPL, specifically Kashima teaches “wherein the first information field is configured to indicate that the MAC sub-header comprises the L field, and a format of the MAC sub-header is the first information field/an extended bit R field/a logical channel identification (LCID) field/a bit length format indication F field/the L field” as [(Para. 0026), the MAC PDU header 203 includes one or more MAC PDU sub-headers 207 for each corresponding payload element; where each sub-header is 
Regarding claim 3, Kashima teaches “a format of the MAC sub-header is the first information field/a second information field/a logical channel identification (LCID) field, and the second information field is configured to indicate whether the receiving end reads the LCID field” as [(Para. 0026), the MAC PDU header 203 includes one or more MAC PDU sub-headers 207 for each corresponding payload element; where each sub-header is defined as a combination of header information elements. By way of example, the sub-header includes the following header fields: a Logical Channel ID (LCID), an Extension bit (E) and Reserved bits (R) i.e., LCID/E/R/R…. The intermediate sub-headers have the following format: LCID/E/R/R/F/L (where F denotes a Format field and L denotes a Length field).].
However, Kashima does not specifically disclose wherein the first information field is configured to indicate that the MAC sub-header does not comprise the L field.
 In an analogous art, NPL teaches “wherein the first information field is configured to indicate that the MAC sub-header does not comprise the L field,” as [See Table 6.2.1-1: in said table the value 0 of the F field means that No L-field is present in the MAC sub-header].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL’s teaching into Kashima’s teaching. The motivation for making the above modification would be to achieved flexibility of a MAC subheader format in order to improve efficiency of data processing [NPL: Pages 1-4].
 claim 6, the combination of Kashima and NPL, specifically NPL teaches “wherein a bit length of the L field of the MAC subPDU, which comprises the L field, of the multiple MAC subPDUs is 7 or 15 or 8 or 16” as [(NPL: See Figure 6.1.2-1)].
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463